               Case 3:19-cv-05337-BJR Document 71 Filed 12/23/20 Page 1 of 2




 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT FOR THE
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6

 7                                       )
     KEVIN D. ANTHONY,                   )                CASE NO. 3:19-cv-05337-BJR
 8                                       )
                             Plaintiff,  )                ORDER GRANTING PLAINTIFF’S
 9                                       )                MOTION FOR LEAVE TO AMEND
                 v.                      )                COMPLAINT FOR DAMAGES UNDER
10                                       )                THE FEDERAL TORT CLAIMS ACT
     UNITED STATES OF AMERICA            )
11                                       )
                             Defendant.  )
12   ____________________________________)

13
            Before the Court is Plaintiff Kevin D. Anthony’s Motion for Leave to Amend Complaint.
14
     Dkt. Nos. 65 (Sealed), 66 (Redacted) (“Mot.”). The Court recounted the facts of this case in its
15

16   recent Order Granting in Part and Denying in Part the United States’ Motion for Summary

17   Judgment and Motion to Dismiss for Lack of Subject Matter Jurisdiction. Dkt. Nos. 63, 64

18   (“November 2 Order”).
19          The Court granted the United States’ Motion for Summary Judgment on Plaintiff’s Medical
20
     Negligence claim on the grounds that Plaintiff failed to present medical expert testimony necessary
21
     to establish the standard of care for his claim. See November 2 Order at 22. The Court did so,
22
     however, without prejudice and granted Plaintiff leave to file the currently pending motion with
23

24   the expectation that Plaintiff would cure this deficiency. Id. at 26–27. Plaintiff now represents

25   that he has retained the necessary experts. Dkt. No. 70 at 5. While the Court notes the United
                                                     1
               Case 3:19-cv-05337-BJR Document 71 Filed 12/23/20 Page 2 of 2




     States’ objection that granting leave to amend will cause delays in bringing this case to trial, the
 1
     Court is also cognizant of the “strong policy underlying the Federal Rules of Civil Procedure
 2

 3   favoring decisions on the merits.” Eitel v. McCool, 782 F.2d 1470, 1472 (9th Cir. 1986). As such,

 4   the Court hereby GRANTS Plaintiff’s Motion. Plaintiff shall file his Amended Complaint no later
 5   than within five (5) days of this Order.
 6
            The Court notes that Plaintiff has included a reservation of rights section in his proposed
 7
     Amended Complaint purporting to “reserve[] the right to amend this Complaint based on what he
 8
     learns during the course of discovery in this case.” Mot. at 37. The Court finds that given the
 9

10   leave to amend granted herein, Plaintiff has had sufficient opportunity to amend his complaint and

11   the Court will not entertain another motion for leave to amend.

12          As Plaintiff’s filing of his Amended Complaint and retaining of experts will require
13   additional discovery, the Court hereby ORDERS the parties to meet and confer in order to propose
14
     a new case schedule including deadlines for expert disclosure, depositions, motions in limine, and
15
     a joint pretrial statement and new dates for a pretrial conference and trial. This Order, however,
16
     reopens discovery for the limited purpose of disclosing and examining Plaintiff’s newly retained
17

18   experts and for no other purpose. The parties shall file a joint statement proposing their deadlines

19   within fourteen (14) days of this Order.

20          SO ORDERED.
21
            DATED this 23rd day of December, 2020.
22

23                                                        _______________________________
                                                          BARBARA J. ROTHSTEIN
24                                                        UNITED STATES DISTRICT JUDGE
25
                                                      2
